DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Original Claim 27: Lines 10 and 17
In line 10, Delete “and”
In line 17, Replace “model;” with --model; and-- 
Original Claim 33: Line 1
In line 1, Replace “claim 32” with --claim 29--
Original Claim 35: Lines 12 and 16
In line 12, Delete “and”
In line 16, Replace “model.” with --model; and-- 

Allowable Subject Matter
Claims 21-28, 30, 31, 33-35, 38-41 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not disclose associating manufacturing data with the simulated model, wherein the manufacturing data includes at least one of data indicating a manufacturing step of the manufacturing process, data indicating a manufacturing apparatus utilized in the manufacturing process, data indicating a manufacturing tool utilized in the manufacturing process, data indicating a process parameter of the manufacturing process, and data indicating evaluation equipment utilized in collecting the NDE data for a part manufactured by the manufacturing process; wherein associating the manufacturing data with the simulated model includes associating the manufacturing data with at least one corresponding simulated location on the simulated model.
 	Regarding claim 27, the prior art of record does not disclose  aligning an indication of a determined manufacturing defect associated with an area of interest to at least one corresponding simulated location on the simulated model; analyzing the aligned NDE data associated with the area of interest, the at least one corresponding simulated location of the aligned manufacturing defect on the simulated model, and the aligned manufacturing defect and determining at least one manufacturing step that is associated with the manufacturing defect on the manufactured part.
 	Regarding claim 35, the prior art of record does not disclose analyzing each aligned NDE dataset to determine at least one spatially correlated statistic for each composite aircraft part; aligning each spatially correlated statistic to at least one corresponding simulated location on the simulated model; and analyzing the aligned spatially correlated statistics for at least a subset of the composite aircraft parts to determine a manufacturing trend associated with the manufacturing process based on the analyzed spatially correlated statistics.
 	Regarding claim 43, the prior art of record does not disclose analyzing each aligned NDE dataset to determine at least one spatially correlated statistic for each composite aircraft part; receiving manufacturing data associated with the manufacturing process for the particular type of part; the manufacturing data including at least one of: data indicating a manufacturing step of the manufacturing process associated with at least one physical location on the particular type of part, data indicating a manufacturing apparatus utilized in the manufacturing process associated with at least one physical 
location on the particular type of part, data indicating a manufacturing parameter of the manufacturing process associated with at least one physical location on the particular type of part, data indicating a manufacturing tool utilized in the manufacturing process associated with at least one physical location on the particular type of part, and data indicating at least one possible root cause problem of the manufacturing process associated with at least one physical location on the particular type of part; and associating the manufacturing data with the simulated model. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 16, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116